HOOK, Circuit Judge.
I concur in the affirmance of the judgment, but desire to emphasize a feature of the case. The building of the bridge across the Missouri river was an undertaking of considerable magnitude that naturally required different gangs of men in different, and at times conflicting, activities. The work was even more hazardous to the employés than ordinary railroading. The place where Forgy was working was in all practical respects a repair track where men are not ordinarily expected to be on the lookout for violent entrance of other cars. Otherwise the duties put upon them could not well be performed. That an enterprise of such a character may be conducted by an employer without system, orders, or rules for the protection of his workmen, particubrly those like Forgy, but that care for their safety may be left wholly to the judgment and discretion of their fellows in each emergency as it arises, does not commend itself to my judgment. It is customary in established hazard*200ous businesses for the employer to adopt and direct precautionary methods for that purpose, and there was no reason in the duration and character of the work why it should not have been done in this case.
Whether Forgy was notified is a question of fact that should not be affirmatively answered by us merely upon the testimony of a witness that happens to be without categorical contradiction. The truthfulness of his testimony should be weighed with the reasonable inferences from other facts and circumstances. The trial court with the witnesses before it thought the proofs made the question debatable, and the jury found Forgy was not notified. From the bare record here I think the finding probably right.